      Case 1:20-cv-10498-WGY Document 6 Filed 04/24/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
ANTHONY MONDREZ THOMPSON,          )
                    Petitioner,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 20-CV-10498-WGY
RADM SPAULDING,                    )
                                   )
                    Respondent.    )
___________________________________)


YOUNG, D.J.                                       April 24, 2020

                                 ORDER

     Pursuant to 28 U.S.C. §2243, Petitioner Anthony Mondrez

Thompson’s (“Thompson”) 28 U.S.C. § 2241 petition for a writ of

habeas corpus is hereby DENIED and this action is DISMISSED.

     First, Thompson’s petition appears moot because, according

to Bureau of Prisons inmate locator, Thompson was released from

custody on April 20, 2020. Leitao v. Reno, 311 F.3d 453, 455

(1st Cir. 2002) (“A habeas petition will become moot once the

prisoner is released from custody unless the petitioner can show

some sufficient collateral consequence of the underlying

proceeding.”)).

     Second, to the extent the petition is not moot, it is

denied because Thompson, as “a federal pretrial detainee[,] must

first exhaust other available remedies to be eligible for habeas

corpus relief under Section 2241.” Molton v. Grondolsky, No.
      Case 1:20-cv-10498-WGY Document 6 Filed 04/24/20 Page 2 of 2



CIV.A. 13-12397-NMG, 2014 WL 3828897, at *2 (D. Mass. July 31,

2014); Banks v. Forbes, No. 5:17-HC-2102-BO, 2017 WL 5640828, at

*2 (E.D.N.C. Aug. 28, 2017), aff'd, 707 F. App'x 771 (4th Cir.

2017) (dismissing petition as premature on initial review

pursuant 28 U.S.C. §2243 where pretrial detainee was in process

of competency proceedings as premature). A review of court

records reveals that Thompson is a federal pretrial detainee in

a criminal matter now pending before the United States District

Court for the District of Rhode Island.      United States v.

Anthony Thompson, Crim No. 1:19-cr-00040-JJM-LDA (“the Rhode

Island Criminal Matter”).    Thompson appears to have been ordered

by the presiding judge in that case into the custody of the

Bureau of Prisons for a competency examination. The Court infers

that he has either been returned to the custody of the United

States Marshals or released pending trial.       In either event,

Thompson’s challenges to the terms of his pretrial detention is

a question that ought first be addressed to the presiding United

States District Judge in the Rhode Island Criminal matter, not

through a petition for a writ of habeas corpus petition.

     SO ORDERED.

                                            /s/ William G. Young__
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                  [2]
